PER CURIAM.
Petitioner, a registered real estate broker, asks certiorari review of a final order entered by the Florida Real Estate Commission wherein he was found guilty on two counts of violating F.S.A. § 475.25(1) (i), and his registration was suspended for a period of six months. He charges that the penalty was excessive under the circumstances. The record reflects that surely the broker was guilty of the violations which were not gross, and we agree that there were certain mitigating features in the transaction, as least according to the broker’s testimony. However, we note that the commission’s determination was well within statutory limits as it could have prescribed suspension for a total of four years under F.S.A. § 475.25(1). We assume, therefore, that the extenuating circumstances argued by petitioner were taken into account and given such weight as they *625deserved, resulting in an order appropriate on the record. Our examination leaves us not able to say that the commission abused its discretion or that its judgment was not in accord with the essential requirements of law. Florida Real Estate Commission v. Rogers, Fla.1965, 176 So.2d 65; see also De Groot v. Sheffield, Fla.1957, 95 So.2d 912.
The Petition for writ of certiorari is denied.
SMITH, C. J., and ANDREWS and WALDEN, JJ., concur.